Per Curiam.
This was a bill to reform a purchase-money mortgage made out in the name of complainant and Peuben Gibbs, her husband, as mortgagees, and which the husband later undertook to assign to the defendant Warren Gibbs. The vice-chancellor advised a decree of reformation so that the mortgage and the bond secured thereby should read to the complainant. Wilhelmina, alone, and held on the évidence that defendant Warren Gibbs was not a bona fide purchaser for value. The reasons for his decision are stated in an oral deliverance of some length which need not be reproduced in full. We *273concur in his finding that inasmuch as the title to the property described in the mortgage had stood before conveyance to the mortgagors in complainant, Wilhelmina, alone, even if her husband had paid for it and put the title in her name, this imported a settlement on her, and that the husband had failed to show a different intent by any evidence satisfying the rule of burden of proof in such cases. McGee v. McGee, 81 N. J. Eq. 190; Hood v. Hood, 83 N. J. Eq. 695, 698. We concur also in the finding that the insertion of the husband’s name as co-mortgagee in the mortgage and bond was, as to the mortgagors and the wife, a mistake, growing out of the requirement by vendees’ attorney that the husband join in the contract of sale, and the oversight of the scrivener that drew the papers, and either a mistake or fraud on the part of the husband. The finding that Warren had no rights as a bona fide purchaser was also fully sustained by the evidence.
The decree will be affirmed, with costs.
For affirmance — The Ci-iiee-Justice, Trenci-iard, Parker, Kaliscti, Black, Katzenbaoh, White, Heppeniieimer, Ackerson, Yan Buskirk—10.
For reversal—None.